Rel: 12/12/14




Notice: This opinion is subject to formal revision before publication in the advance
sheets of Southern Reporter. Readers are requested to notify the Reporter of Decisions,
Alabama Appellate Courts, 300 Dexter Avenue, Montgomery, Alabama 36104-3741 ((334)
229-0649), of any typographical or other errors, in order that corrections may be made
before the opinion is printed in Southern Reporter.




          SUPREME COURT OF ALABAMA
                          OCTOBER TERM, 2014-2015

                         _________________________

                                  1131150
                         _________________________

    Ex parte C.B. Grant, as administrator of the Estate of
                   Phillip Frazier, deceased

                      PETITION FOR WRIT OF MANDAMUS

    (In re:      C.B. Grant, as administrator of the Estate of
                       Phillip Frazier, deceased

                                          v.

            Wiley Sanders Trucking Lines, Inc., et al.)

                (Montgomery Circuit Court, CV-13-901245)

BRYAN, Justice.
1131150

    C.B. Grant, the administrator of the estate of Phillip

Frazier, deceased, filed this wrongful-death action in the

Montgomery Circuit Court.   Mitarazza Davis,1 Frazier's widow,

moved to intervene in the lawsuit, alleging that Grant had

secured his appointment as administrator of the estate through

fraud and requesting that the wrongful-death action be stayed

pending the resolution of the dispute over the administration

of the estate by the Lowndes Probate Court.    The Montgomery

Circuit Court entered an order declaring Grant's appointment

as administrator of the estate void and declaring Davis to be

the rightful party to serve as administrator of the estate.

The Montgomery Circuit Court stayed the wrongful-death action

pending the Lowndes Probate Court's appointment of Davis as

the administrator of Frazier's estate.   Grant petitions this

Court for a writ of mandamus directing the Montgomery Circuit

Court to vacate its order and to lift the stay.   We grant the

petition in part and deny it in part.

                Facts and Procedural History



    1
     At various places in the materials before this Court,
Frazier's widow is referred to as Mitarazza Davis and
Mitarazza Davis Frazier. For ease of reference, we refer to
Frazier's widow as "Davis."
                              2
1131150

    Frazier, a resident of Lowndes County, died in a traffic

accident on June 9, 2013.                  Frazier's father, C.B. Grant,

petitioned      the     Lowndes       Probate       Court      for    letters      of

administration.        With his petition, Grant filed a "Waiver of

Notice    and      Consent      of        Appointment         of   Administrator"

purportedly executed by Davis.                   The Lowndes Probate Court

granted letters of administration to Grant on June 14, 2013.

    On     December      24,    2013,          Grant,    as    administrator       of

Frazier's    estate,      filed       a    wrongful-death          action    in   the

Montgomery Circuit Court against Wiley Sanders Truck Lines,

Inc.,     Ronald      Herbst,        and       several    fictitiously         named

defendants, alleging that their negligence and wantonness

caused the accident resulting in Frazier's death.                           On March

14, 2014, Davis filed a motion to intervene in the wrongful-

death action.         In her motion, Davis asserted that Grant had

secured his appointment as administrator of Frazier's estate

through fraud and informed the court that she had petitioned

the Lowndes Probate Court to void Grant's appointment as

administrator of Frazier's estate and to appoint her as

administrator. Davis also moved the Montgomery Circuit Court

to stay the wrongful-death action pending resolution of the


                                           3
1131150

petition filed in the Lowndes Probate Court.2   Grant opposed

the motion to intervene and the motion to stay the wrongful-

death action.

    On April 9, 2014, the Montgomery Circuit Court conducted

an evidentiary hearing on Davis's motions to intervene and to

stay.     The court took testimony from witnesses, including

Davis, Grant, several of Frazier's family members, and a

handwriting expert. On April 11, 2014, the Montgomery Circuit

Court entered the following order:

         "Based upon the testimony and evidence which was
    presented, this Court hereby determines that C.B.
    Grant was wrongfully appointed as the Administrator
    of the Estate of Phillip Frazier in Lowndes County
    Probate Case No. 2013-34. It is determined by this
    Court that C.B. Grant's appointment ... is hereby
    void and that the rightful party in interest to be
    appointed as the Administrator of the Estate of
    Phillip Frazier is Mitarazza Davis Frazier, the wife
    of Phillip Frazier. ...

         "Therefore, it is hereby ordered that this
    proceeding is hereby stayed pending the appointment
    of Mitarazza Davis Frazier as the Administrator of
    the Estate of Phillip Frazier."




    2
     On July 21, 2014, the Lowndes Circuit Court granted
Davis's petition to remove the administration of Frazier's
estate to the Lowndes Circuit Court. The administration of
the estate remains pending in the Lowndes Circuit Court.

                              4
1131150

    Grant's     motion    to   reconsider    was   denied,   and   he

subsequently filed this petition for the writ of mandamus,

seeking relief from the Montgomery Circuit Court's April 11,

2014, order.

                         Standard of Review

                "'"'A writ of mandamus is an
                extraordinary     remedy    that
                requires a showing of: (1) a
                clear   legal   right    in  the
                petitioner to the order sought;
                (2) an imperative duty on the
                respondent      to     perform,
                accompanied by a refusal to do
                so; (3) the lack of another
                adequate remedy; and (4) the
                proper invoked jurisdiction of
                the court.'"'"

Ex parte Siderius, 144 So. 3d 319, 323 (Ala. 2013)(quoting Ex

parte Punturo, 928 So. 2d 1030, 1033 (Ala. 2002), quoting in

turn Ex parte Bruner, 749 So. 2d 437, 439 (Ala. 1999), quoting

in turn Ex parte McNaughton, 728 So. 2d 592, 594 (Ala. 1998)).

                               Analysis

    In his petition, Grant argues that the Montgomery Circuit

Court     has   no   subject-matter       jurisdiction   over      the

administration of Frazier's estate pending in Lowndes County.

We agree.




                                  5
1131150

    In the present case, the administration of Frazier's

estate was initiated in the Lowndes Probate Court.       It is

undisputed that that court was the proper court to initiate

administration of the estate.3       At the time the Lowndes

Probate Court issued letters of administration to Grant, it

assumed jurisdiction over the administration of Frazier's

estate, including jurisdiction over the "repeal or revocation"

of such letters and the resolution of all controversies

related to the administration of Frazier's estate. § 12-13-1,

Ala. Code 1975;4 see also DuBose v. Weaver, 68 So. 3d 814,

    3
     The administration of an estate must be initiated in the
probate court. Ex parte Smith, 619 So. 2d 1374, 1376 (Ala.
1993). Because Frazier was a resident of Lowndes County at
the time of his death, venue was proper in the Lowndes Probate
Court. § 43-8-162, Ala. Code 1975.
    4
        Section 12-13-1, Ala. Code 1975, provides, in pertinent
part:

         "(b) The probate courts shall have original and
    general jurisdiction over the following matters:

                "....

                 "(2)   The   granting    of   letters
            testamentary and of administration and the
            repeal or revocation of the same.

                 "(3) All controversies in relation to
            the   right    of   executorship   or   of
            administration.


                                6
1131150

821-22 (Ala. 2011) (holding that an estate administration

begins, and the probate court obtains jurisdiction over the

administration,      when      the       court   issues      letters     of

administration).     Davis has since removed the administration

of   the   estate   to   the   Lowndes      Circuit   Court    under   the

procedures provided for in § 12-11-41, Ala. Code 1975, and has

filed a petition in the Lowndes Circuit Court seeking the

revocation of the letters of administration issued to Grant.

Therefore, up to the time of removal, the Lowndes Probate

Court was the sole court with jurisdiction over matters

relating to the appointment of an administrator and to the

administration of Frazier's estate, including whether the

letters of administration issued to Grant are due to be

revoked.     Since the removal of the administration to the

Lowndes Circuit Court, the exclusive jurisdiction over the

administration of th estate, including issues involving the

appointment   of    an   administrator,      rests    with    the   Lowndes

Circuit Court.      The Montgomery Circuit Court never obtained


                "....

          "(c) All orders, judgments and decrees of
     probate courts shall be accorded the same validity
     and presumptions which are accorded to judgments and
     orders of other courts of general jurisdiction."
                                     7
1131150

subject-matter         jurisdiction         over      the    administration       of

Frazier's estate.             DuBose, 68 So. 3d at 821 ("The circuit

court can obtain jurisdiction over a pending administration of

an estate only by removing the administration from the probate

court to the circuit court pursuant to § 12-11-41 ...."). Nor

does     it    have    subject-matter             jurisdiction     to    entertain

collateral attacks on the administration of the estate.                          See

Martin    v.    Clark,        554 So. 2d     1030,    1032   (Ala.    1989).

Accordingly, to the extent that the Montgomery Circuit Court's

April 11, 2014, order declared the appointment of Grant as

administrator of Frazier's estate void and declared Davis to

be the "rightful party in interest to be appointed as the

Administrator of the Estate of Phillip Frazier," that order is

a nullity.

       Next, Grant contends that the Montgomery Circuit Court

exceeded its discretion when it ordered the wrongful-death

action    stayed,       because,       he       argues,    Davis   did   not    have

"standing" to request a stay of the wrongful-death action. We

note    that    a     trial    court       has    broad     discretion     to   stay

proceedings in a civil action pending the resolution of

proceedings elsewhere.              See Landis v. North American Co., 299


                                            8
1131150
U.S. 248, 254 (1936) ("[T]he power to stay proceedings is

incidental to the power inherent in every court to control the

disposition of the causes on its docket with economy of time

and effort for itself, for counsel, and for litigants.").5 In

his petition, Grant cites no authority suggesting that, under

the circumstances of this case, Davis could not request a stay

of the wrongful-death action or that the Montgomery Circuit

Court exceeded its discretion by ordering a stay.              To the

contrary, the proceedings in the Lowndes Circuit Court will

decide    who    controls   the       litigation   in   this   case.6

Accordingly, Grant has failed to establish that he has a clear

legal right to relief from the stay entered by the Montgomery

Circuit Court.

                            Conclusion

    For the above reasons, we grant Grant's petition insofar

as it challenges the Montgomery Circuit Court's purported


    5
     Nevertheless, a stay may not be "immoderate." Ex parte
American Family Care, Inc., 81 So. 3d 682, 683 (Ala. 2012).
    6
     The materials before us indicate that Grant and Davis
disagree as to how the wrongful-death action should be
handled, including whether Frazier's brother, who was also
Grant's son and the driver of the vehicle in which Frazier was
riding at the time of the fatal accident, should be added as
a defendant.
                                  9
1131150

exercise   of   jurisdiction   over   matters   related   to   the

appointment of an administrator and the administration of

Frazier's estate. To the extent the circuit court's April 11,

2014, order declared the letters of administration issued to

Grant to be void and declared Davis the proper administrator

of Frazier's estate, we order the circuit court to vacate that

part of its order.   As to Grant's request for relief from the

stay, however, we deny the petition.

    PETITION GRANTED IN PART AND DENIED IN PART; WRIT ISSUED.

    Moore, C.J., and Bolin, Murdock, and Main, JJ., concur.




                               10